Citation Nr: 1426686	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as coronary artery disease, to include as a result of exposure to asbestos.

2.  Entitlement to service connection for a lung disorder, to include as a result of exposure to asbestos.

3.  Entitlement to service connection for a psychological disorder, to include posttraumatic stress disorder (PTSD), claustrophobia, nerves, and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to November 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2013, the Veteran testified before the undersigned at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  The record was also held open for 60 days in order to allow the Veteran to submit additional evidence.

Subsequent to the February 2013 hearing, additional evidence was received by the Board.  In a March 2014 statement, the Veteran's Agent waived the Veteran's right to have the RO initially consider the evidence.

The Board notes that the current appeal identifies the Veteran's psychiatric claim as one for service connection for claustrophobia and nerves.  However, in light of the decision in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and the other psychiatric diagnoses of record, the Board has recharacterized the issue on appeal more broadly as one for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, claustrophobia, nerves, and panic disorder with agoraphobia, as reflected on the first page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's heart disorder claim is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's heart disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for heart disease have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2010 letter, sent prior to the initial unfavorable decision issued in December 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs), as well as all available post-service VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records pertinent to the claim decided herein that have not been requested or obtained.  

The RO also sought a VA medical opinion in August 2012 with respect to the issue decided herein.  The Board finds that such opinion is adequate to decide the issue as it is predicated on a review of the record, to include his service treatment records and private treatment records.  The opinion proffered considered all of the pertinent evidence of record and provided an adequate rationale.  Moreover, the examiner offered clear conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned at a Board videoconference hearing in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2013 hearing, the undersigned noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences and exposures he alleges resulted in his heart disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as noted in the Introduction, the Veteran was granted an additional 60 days in order to submit evidence.  Subsequent to the February 2013 hearing, additional evidence was received.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he is entitled to service connection for a heart disorder as a result of his military service, to include asbestos exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b) by the following: (1) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (2) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The U.S. Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran is diagnosed with coronary artery disease, which is a form of cardiovascular disease, the Board will consider whether service connection is warranted based upon continuity of symptomatology for this disorder in the discussion below.

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a current diagnosis of coronary artery disease.  Thus, the first element is established.  However, the Veteran's STRs are negative for any complaints, treatment, or diagnosis referable to his heart disorder.  Moreover, at his November 1953 separation examination, the Veteran was clinically evaluated as normal and no defects or diagnoses were noted.  Additionally, post-service medical records reflect that the Veteran was not diagnosed with the coronary artery disease until many years after service.  Indeed August 2003 private treatment records from LDS Hospital documents significant 2-vessel coronary artery disease.  

The Board acknowledges that the Veteran is competent to report that he was exposed to "powdery stuff that would fall from the pipes."  See October 2010 statement in support of the claim.  Therefore, the RO sought a VA opinion in August 2012 in order to determine whether his heart disease is related to service to include such in-service exposure to asbestos.  At such time, the examiner reviewed the Veteran's entire record.  Thereafter, he offered an opinion that the Veteran's coronary artery disease was "less likely as not . . . incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that, in his medical opinion, "there is no indication that his heart disease is caused by exposure to asbestos" and that there was no evidence in the claims file "of heart disease caused by asbestos exposure."  Furthermore, he noted that the Veteran's coronary artery disease was not aggravated beyond normal progression by any claimed asbestosis.  Similarly, the examiner indicated that it was his medical opinion that heart disease was not aggravated by his asbestosis, nor was there evidence in the record to suggest that it was.  The opinions proffered considered all of the pertinent evidence of record, and provided adequate rationale.  Therefore, the Board accords great probative weight to the August 2012 VA examiner's opinion.  

The Board also notes that the Veteran submitted a March 2013 opinion from his private provider, C.P.H., M.D. that explained that the Veteran "has coronary artery disease, but not that could be related to asbestos at this time."  Thus, this opinion also demonstrates a lack of a causal relationship between his current disorder and any in-service asbestos exposure.

To the extent that the Veteran himself has alleged that his heart disease is related to his military service to include in-service exposure asbestos, he is competent to describe what he experienced.  However, he is not competent, as a lay person, to link his heart disorder to such in-service exposure.  Specifically, the question of causation in this case involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such opinion requires knowledge of how asbestos impacts the body's cardiovascular system, and the question of etiology in this case may not be competently addressed by lay evidence.  Accordingly, the Veteran's own nexus opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.

Furthermore, the record fails to show that the Veteran manifested cardiovascular disease to a degree of 10 percent within the one year following his service discharge in November 1953.  In this regard, the evidence of record shows that the Veteran was not diagnosed with coronary artery disease until many years after service separation.  Moreover, he has not alleged a continuity of symptomatology of such disease.  In fact he acknowledged delayed onset of symptoms of such disease during the hearing.  See page 5 of the hearing transcript.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for such chronic disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In light of the above, the Board finds that service connection for a heart disorder diagnosed as coronary artery disease, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a heart disorder, claimed as coronary artery disease is denied.

REMAND

While the Board regrets the additional delay of the adjudication of this appeal, a remand is required before the remaining claims can be properly adjudicated.  Indeed, remand is required for VA examinations and opinions.

At the outset, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Relevant to the psychological disorder, the Board notes that subsequent to the February 2013 Board hearing, the Veteran submitted a September 2013 memorandum from his treating psychologist from the Vet Center.  M.S., Ph.D. indicated that the Veteran actually suffered from PTSD and major depression due to his military service.  Based on the correspondence, the Veteran was afforded a VA psychological evaluation in March 2014.  The examiner reviewed the file, interviewed the Veteran and determined that the Veteran did not have PTSD and that the only mental health diagnosis the Veteran had was panic disorder with agoraphobia.  The Board notes, however, that the examiner did not provide an opinion as to whether or not such disorder was related to the Veteran's service, to include his claim of experiencing anxiety in small spaces due to his military duties as a radio operator that worked in a confined space on a Naval Vessel.  As the examiner determined that the Veteran did have a psychological disorder but did not offer an opinion as to the etiology, the Board finds such opinion to be inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion.

Relevant to the Veteran's lung disorder, the Board notes that the RO obtained an opinion in August 2012 that addressed whether or not the Veteran's claimed pleural asbestosis was caused by asbestos exposure while in the Navy.  The examiner indicated that he had reviewed the claims file, to include the correspondence from the Veteran's private treating provider C.P.H., MD, and determined that pleural asbestosis had not been established.  As such, the VA examiner opined that such was not related to service, to include any claimed in-service asbestos exposure.  While the examiner only addressed the pleural asbestosis, the Board notes that the Veteran has been noted to have restrictive airway disease.  Therefore, a remand is necessary in order to obtain a VA examination and opinion as to the etiology of his current respiratory disorder, even if it is not asbestosis.  

The Board also notes that in a March 2013 letter from the Veteran's private treating physician, Dr. C.P.H. indicated that the Veteran's psychological disorder may be the cause of the Veteran's shortness of breath.  The Board finds that an opinion is needed in order to address whether the Veteran's psychological disorder caused or aggravated the claimed lung disorder.

Finally, as relevant to all claims on appeal, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his psychiatric and respiratory disorders.  Therefore, after securing any necessary authorization from him, all identified treatment records, to include any outstanding VA treatment records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he identify any additional healthcare providers who treated him for his psychological and respiratory disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records.  All reasonable attempts should be made to obtain any identified records (that are not currently of record).  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his Agent must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, obtain an addendum opinion regarding the Veteran's claimed psychiatric disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion, with rationale, as to whether any diagnosed psychiatric disorder is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active military service, to include being in a confined space on a Naval Vessel. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.   

3.  After completing the actions identified in steps (1) through (2) above, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his lung disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A) The examiner should identify all currently diagnosed lung disorders.  In doing so, the examiner should discuss the existing respiratory diagnoses of record, including plural asbestosis and restrictive airway disease.

(B) For each currently diagnosed lung disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such had its onset in or is otherwise related to the Veteran's military service, to include claimed in-service asbestos exposure.  In offering such opinion, the examiner should consider the Veteran's alleged exposure to asbestos as a radio operator in a confined space on a Naval Vessel, and the lay statements indicating such.

(C) The examiner should also offer an opinion as to whether it is at least as likely as not that any lung disorder demonstrated during the pendency of the appeal was caused or aggravated (beyond the natural progress of the disease) by a psychological disorder.  In providing the requested opinion, the examiner must acknowledge and discuss the March 2013 letter from C.P.H., M.D.  The examiner should provide the rationale for any opinion provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative Agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


